Title: James Barbour to Thomas Jefferson, 9 January 1817
From: Barbour, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington Jany 9th 17
          
          Colonel Trumbul the celebrated painter is on a visit to this City—bringing with him Several specimens of historical paintings—The Subjects he has Selected are of a character which impart the highest
			 interest to an American bosom—The wish of the Colo. is to be employed in his lime line in embellishing the Capitol with Some of those pieces  executed on a Scale commensurate with the building—A direct application has been made to me to patronize the views of Colo Tu Trumbul and as a recommendation it has been Stated that while you were abroad you became So well acquainted with this Gentleman and impressed So favorably with his character both as a man and as an
			 artist as to dispense to him many acts of kindness—
          The design of Colo Trumbul has my entire approbation—for I have ever thought that the Statuary and the Painter were the best depositories of illustrious incidents—when embodied by their art they impart an infinitely
			 higher delight than when read in history—As it is my misfortune however to be without taste and without information upon the Subject I am  diffident in Committing myself—Hence I take the liberty
			 of
			 addressing you—If it be not incompatible with propriety I Should feel you had added to the many obligations you have already placed me under by your kindness were you to give me your views on the
			 Subject—Your reply may, if you prefer it, be confined to myself tho were it your pleasure to Suffer me to use it, it could not fail to have a general influence—
          
            I tender you my best respects
            Jas Barbour
          
        